Tbe opinion of the court was delivered by
• Fort, J.
Tbe opinion of Mr. Justice Hendrickson, in tbe Supreme Court in this case, is a clear and correct enunciation of the legal principles applicable to this cause, and it might very properly be affirmed upon that opinion. It will be unnecessary to refer to any matter considered in that opinion. Dean v. Paterson, 38 Vroom 199.
Among tbe reasons assigned for reversal in this case is tbe following:
“Because tbe Supreme Court decided that there was a benefit accruing to the abutting property owners from tbe new curbing.”
*665It seems to- be a general practice, both in the Supreme Court and this court, to allege a reason similar to this in cases brought up to review the confirmation of assessments by the Circuit Court or Court of Common Pleas. In the case before us the commissioners to assess the benefits were appointed by the Common Pleas. They reported their action to that court. After notice to all parties in interest the report of the commissioners was confirmed. The report of the commissioners as confirmed contained an express statement that the assessments laid had been laid according to the peculiar benefits. The Supreme Court, in its opinion above referred to> has also so found. Such a reason as that above quoted cannot be considered in this court, nor should it be in such a case in the Supreme Court. The action of the Common Pleas in confirming a report after notice and hearing, or opportunity to be heard, is conclusive upon the parties upon all questions of fact. 'Whether the assessment has or has not been laid according to benefits is a question of fact.
The Supreme Court, in Van Wagoner v. Paterson, 38 Vroom 455, lately said, in a case like this: “The principle upon which the assessment was laid is certified by the commissioners to be according to the peculiar benefits of each lot or parcel of land, and the Circuit Court, after hearing evidence upon that point, including an examination of the commissioners, found that the assessment had been so made. This finding of fact will not be reviewed here. Whether the assessment was laid by the commissioners according to the peculiar benefits received was the very question at issue before the Circuit Court upon the rule to confirm—a question over which that court had jurisdiction and upon which it was required to pass. In such a case the rule is that where the facts are found by a trial judge, and there is evidence to sustain such finding, this court will not review his conclusions thereon.” Van Wagoner v. Paterson, supra; City of Elizabeth v. Hill, 10 Vroom 555; Blackford v. Plainfield Gaslight Co., 14 Id. 438, 440; Brewster v. Banta, 37 Id. 367.
This is a correct statement of the rule of law applicable to such cases, and the Supreme Court .therefore would have been *666justified if it-had not considered the question of whether the property of the prosecutor was or was not peculiarly benefited. - . The Supreme Court is affirmed. •
For affirmance—.The Chancellor, Van Syckel, Dixon, Garrison, Fort, Garhetson, Pitney, Bogert, Vreden-BURGI-I, VOORI-IEES, VrOOM. 11.
For reversal—None. •